*837When the evidence is viewed in a light most favorable to the prosecution, the defendant’s guilt of the crime of grand larceny in the second degree was proven beyond a reasonable doubt (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). The evidence indicates that the defendant stole a truck at about 7:15 a.m. and was still driving it more than two hours later. Under the circumstances, any rational trier of fact could have found that the defendant intended to permanently deprive the truck’s owner of the use of his vehicle (see, Penal Law § 155.05 [1]; § 155.00 [3] [a]).
We have reviewed the defendant’s contention that he was deprived of a fair trial based upon the prosecutor’s summation and errors in the trial court’s charge. These alleged errors, however, were either unpreserved for review or are without merit. Mollen, P. J., Brown, Niehoff and Kooper, JJ., concur.